PER CURIAM.
Appellant Jimmie Hatten was convicted of both sale and possession of cocaine as the result of a single drug transaction involving a single, undivided quantity of cocaine. Accordingly, the judgment and sentence for possession of cocaine should be set aside. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988); Blanca v. State, 532 So.2d 1327 (Fla. 3d DCA 1988). The judgment and sentence for sale of cocaine are affirmed.
Affirmed in part, reversed in part, and remanded with instructions.
RYDER, A.C.J., and LEHAN and PATTERSON, JJ., concur.